DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To be specific, claims 5, 14 and 19 include inter alia the following language: “the second operand.”  However, there is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2003/0079100 A1, hereinafter Williams) in view of Blandy et al. (US 5,237,668 A1, hereinafter Blandy) further in view of Greiner et al. (US 2006/0036824 A1, hereinafter Greiner).
Regarding claims 1, 11 and 16, Williams teaches a computer system (172, FIG. 2 / 840, FIG. 8 / 1302, FIG. 13) for facilitating processing within a computing environment (¶ 37, 38, 62 “node 840 is a [] CPU and associated circuitry”; ¶ 89 “a processing unit, embodies a general architecture 1302”; note: node 172 may be a processing unit, such as node 840 and computer 1302 [see ¶ 37, 62, 89]), the computer system comprising:
a memory (1308-1310, FIG. 13) (¶ 89 “A processing unit [] includes a main memory 1308, such as a random access memory (RAM) or other dynamic storage device”; ¶ 90 “A processing unit may further include a read only memory (ROM) 1309 or other static storage device...A storage device 1310, such as a magnetic disk or optical disk, may also be provided”); and
a processor (1304, FIG. 13) in communication (1303, FIG. 13) with the memory, wherein the computer system is configured to perform a method (¶ 89 “A processing unit includes a bus 1303 or other communication mechanism for communicating instructions, messages and data, collectively, information, and one or more processors 1304 coupled with the bus 1303 for processing information.  A processing unit also includes a main memory 1308, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 1303”; ¶ 90 “A processing unit may further include a read only memory (ROM) 1309 or other static storage device coupled to the 
obtaining an I/O operation to perform multiple functions, the I/O operation being a single architected I/O operation (note: Williams’ I/O operation is a single architected I/O operation because its functions are “performed as part of the I/O operation,” also note that it is implicit that the “I/O operation” of node 172 must be “obtained” in order to be executed/performed [see ¶ 37, 38]); and
executing the I/O operation (note: node 172 of Williams may execute/ perform an “I/O operation” [see ¶ 37, 38]), the executing including:
performing a first function of the multiple functions, the first function including moving a block of data from one location (142, FIG. 2) to another location (215, FIG. 2) (¶ 37 “perform a first function/move data contained in the second allocation unit 142 to a fourth allocation unit 215”); and
performing a second function of the multiple functions, the second function including setting a storage key, the storage key being associated with the block of data and controlling access to the block of data, the first function and the second function being performed as part of the single architected I/O operation (¶ 38 “node 172 [] writes the data to be moved... to the fourth allocation unit 215 and simultaneously sets/updates a [] storage access key 163 with values indicating the new contents of the fourth allocation unit 215/the block of data”; note: Williams’ setting/ updating of storage key 163 is a second function that is part of the single architected I/O operation of Williams’ first function, i.e., moving data, 
However, Williams does not explicitly disclose: obtaining an instruction to perform multiple functions, the instruction being a single architected instruction; executing the instruction, the executing including: performing a second function, the second function including setting one portion of a storage key using one selected key and another portion of the storage key using another selected key; and wherein the instruction is an I/O operation.
In an analogous art, Blandy teaches:
obtaining an instruction to perform multiple functions, the instruction being a single architected instruction (col. 12, lns. 41-54 “obtaining/receiving each instruction... including each MVPG instruction”; col. 12, lns. 4-30 “the move page process is...multiple functions/a sequence of steps that are automatically performed by a processor machine executing a single instruction”);
executing the instruction (col. 8, lns. 43-47; col. 10, lns. 40-56; col. 11, lns. 5-20 “The MVPG instruction operation (from the time it starts executing to the time it ends its execution...is done by the processor”); and
wherein the instruction is an I/O operation (col. 12, lns. 55-59 “operation of the MVPG instruction causes the data in the specified source page location to be output/ copied into the specified destination page location”; note: Blandy’s MVPG instruction includes an I/O operation, i.e., causing “data in [a] specified source page location to be output/copied into [a] specified destination page location” [see: col. 12, lns. 55-59]).

However, Williams in view of Blandy does not explicitly disclose, yet Greiner teaches executing an instruction (600, FIG. 6A) (¶ 59 “a conditional Set Storage Key Extended (SSKE) instruction”; ¶ 61 “executing a conditional Set Storage Key Extended instruction is described with reference to FIGS. 7a-7b”), the executing including:
performing a function (728/736, FIG. 7B), the function including setting one portion of a storage key (400, FIG. 4) using one selected key and another portion of the storage key using another selected key (¶ 48 “storage key 400”; ¶ 59, 69 “the reference bit for the storage key is replaced by a specified bit (e.g., bit 61) of general register R1 606”; ¶ 59, 71 “the change bit for the storage key is replaced by a specified bit (e.g., bit 62) of general register R1 606”; note: the execution of Greiner’s SSKE instruction 600 may include either function 728 or 736, each of which uses a portion (i.e., either bit 61 or bit 62, respectively) of the selected key of register R1 606, and the remaining portion of the selected key of register R2 608, to set 730 a storage key 400 [see ¶ 71, 69, 59]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Greiner for executing an 
Regarding claim 2, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the performing the first function and the performing the second function are performed concurrently (Williams ¶ 38 “writes data to be moved...and concurrently/simultaneously updates a [] storage access key 163”; note: Williams’ storage key 163 update is a second function that is performed simultaneously/concurrently with the I/O operation of Williams’ first function, i.e., moving data [see Williams ¶ 38]).
Regarding claims 3, 12 and 17, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claims 1, 11 and 16, as previously stated, and further teaches: wherein the executing the instruction includes obtaining a key function control from a location (Greiner: 604, FIG. 6A) associated with the instruction, the key function control specifying the second function to be performed (Greiner ¶ 61 “executing a conditional SSKE instruction”; Greiner ¶ 60, 59 “an M3 operand 604 used...to specify/ indicate which components of the storage key need not be updated”; note: operand 604 is a key control function because it may specify whether function 728 or 736 should be 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Greiner for obtaining a key function control that specifies how a storage key should be set.  The teachings of Greiner, when used within the single I/O operation instruction of the system of Williams in view of Blandy’s feature for updating a portion of a storage key, will make the single I/O operation instruction more dynamic by enabling it to indicate which portion of the storage key to update.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 4, 13 and 18, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claims 3, 12 and 17, as previously stated, and further teaches: wherein the key function control specifies that the one portion (Greiner: 406/408, FIG. 4) of the storage key is to be set by copying (Greiner: 728/736, FIG. 7B) a corresponding portion of the one selected key of a selected operand (Greiner: 608, FIG. 6A) and that the other portion of the storage key is to be set from a corresponding portion of the other selected key provided in the location (Greiner: 606, FIG. FIG. 6A) associated with the instruction (Greiner ¶ 71 “the change bit 408 for the storage key is replaced by a specified bit (e.g., bit 62) of general register R1 606”; Greiner ¶ 69 “the reference bit 406 for the storage key is replaced by a specified bit (e.g., bit 61) of general register R1 606”; Greiner ¶ 60, 59 “an M3 operand 604 used...to specify/ indicate which components of the storage key need not be updated”; note: Greiner’s key control function 604 may specify the performance of either function 728 or 736, each of 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Greiner for having its key function control specify how a storage key should be set.  The teachings of Greiner, when used within the single I/O operation instruction of the system of Williams in view of Blandy’s key function control, will make the key function control more dynamic by enabling it to determine which portion of the storage key to update.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 5, 14 and 19, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claims 4, 13 and 18, as previously stated, and further teaches: wherein the one selected key of the selected operand (Greiner: 608, FIG. 6A) is a storage key of the second operand, and the other selected key provided in the location (Greiner: 606, FIG. FIG. 6A) associated with the instruction is a storage key in a register associated with the instruction (Greiner ¶ 73 “The new 7-bit storage key value, or selected bits thereof, is obtained from...general register R1”; Greiner ¶ 62 “the storage key for the block that is addressed by the contents of general register R2”; note: both the contents of the selected operand in register R2 608 as well as the contents of register R1 606 may comprise a “storage key” [see Greiner ¶ 73, 62, 59]).

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Blandy for having an instruction that moves data include a specification of a source for the instruction to move data from and a specification of a destination for the instruction to move the data to.  The teachings of Blandy, when used within the I/O operation of the system of Williams in view of Blandy further in view of Greiner’s instruction, will improve the system by enabling its instruction identify the particulars of its I/O operation.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 9, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claim 8, as previously stated, and further teaches: wherein the other location is specified by one register indicated by one register field of the instruction and the one location is specified by another register indicated by another 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Blandy for having an instruction that moves data include a register that specifies a source for the instruction to move data from and a register that specifies a destination for the instruction to move the data to.  The teachings of Blandy, when used within the I/O operation of the system of Williams in view of Blandy further in view of Greiner’s instruction, will: (1) make the instruction more practical and, thereby, (2) improve the system by providing its instruction with actual storage areas for identifying the source and the destination of the instruction’s I/O operation.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 10, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the block of data includes a page of data (Blandy: col. 10, lns. 18-29 “The move page (MVPG) instruction...copies a page from a [] designated [] location”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Blandy for moving a page of data from one location to another.  The teachings of Blandy, when used within the system of Williams in view of Blandy further in view of Greiner’s I/O operation, will: (1) .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Blandy further in view of Greiner further in view of Woffinden (US 2011/0145510 A1, hereinafter Woffinden).
Regarding claim 6, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claim 3, as previously stated, and further teaches: the location (Greiner: 606, FIG. FIG. 6A) associated with the instruction (Greiner ¶ 59 “instruction 600 includes...a location/register designation 606”).
However, Williams in view of Blandy further in view of Greiner does not explicitly disclose, yet Woffinden teaches: an implied register associated with an instruction (¶ 267 “The instruction may utilize implied registers”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Woffinden for associating an instruction with an implied register.  The teachings of Woffinden, when used within the location associated with the system of Williams in view of Blandy further in view of Greiner’s instruction, will provide the system with a register capacity beyond that of the system’s explicit registers by enabling the system designate a memory location as an implicit register.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 7, 15 and 20, Williams in view of Blandy further in view of Greiner teaches all of the limitations of claims 1, 11 and 16, as previously stated, and further teaches: wherein a portion of the storage key includes an access control field (Greiner: 402, FIG. 4) and a fetch protection field (Greiner: 404, FIG. 4), and a different portion of the storage key includes a reference field (Greiner: 406, FIG. 4) and a change field (Greiner: 408, FIG. 4) (Greiner ¶ 48 “storage key 400 includes for instance, an access control (ACC) component 402, a fetch protection (F) component 404, a reference (R) component 406, and a change (C) component 408”).
However, the prior art of record, alone or in combination, does not explicitly disclose that the one portion of the storage key includes an access control field and a fetch protection field, and the other portion of the storage key includes a reference field and a change field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALISH K BELL/Examiner, Art Unit 2432

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432